DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 4, the claim refers to “each of the two ends of the tube” in line 2. It is not clear if applicant is referring to the sterilizing tube or one of the quartz tubes. Therefore, the scope of the claim is unclear and the claim is indefinite. 
 	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zhang CN 106629989 A.
With respect to claims 1-4, the Zhang reference discloses in the Figures 1-3, abstract, claims, and English disclosure, a first water pipe inlet 1, the second water pipe outlet 2 at the same end, a UV LED lamp assembly 31 and overflow tube assembly 4, the overflowing pipe assembly 4 includes a first transparent tube 41. the second transparent tube 42 and the reflecting cover 43 (Shell), the reflecting cover 43 in wall form an aluminum vacuum coating and the second transparent tube 42 is sleeved on the outside of the first transparent tube 41, the second transparent tube 42 between to the first transparent tube 41 form a turning flow passage 40. the turning flow passage 40 and the first transparent tube 41 is connected with the pipeline, the first transparent pipe (41) and the second transparent tube 42 is located in the reflective cover 43; the first water pipe 1 is connected with the first transparent tube 41, the turning flow passage 40 is communicated with the second water pipe 2, ultraviolet light generated by the UV LED lamp assembly 3 to irradiate said reflecting sterilizing space formed by sleeve 43. UV LED lamp 31 located in the connection sleeve 445 and close to the transparent plate 442.  The transparent tube and transparent sheet 442 preferably made of quartz material. The tubes are connected and closed shown in figure 3 at the closed in by assembly 443 (fixer) and also at the opposite end 5 (fixer). The connection sleeve outer surface is set with screw thread, the joint sleeve thread connected with a nut, the nut is supported on the mounting bracket. the sealing ring, the transparent plate and the mounting bracket is pressed between the said nut and the locating seat (claim 4). Based on said technical solution, optionally, the first transparent pipe (1) and the second transparent tube 2 are further provided with at least a layer of middle transparent sleeve (not shown)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang CN 106629989A as applied above further in view of Mason WO 2007/113537 A1.
With respect to claim 5, the Zhang reference discloses the water sterilizing tube of claim 2 but does not disclose the UV lighting module comprises a circuit board electrically connected to the UV light.  
The Mason reference discloses the use of a flexible printed circuit board 40. The electronic circuitry on the PCB 40 is electrically interconnected with each connection portion 24 for appropriate operation of the LEDs (D1 to D8) as illustrated in figure 3. The PCB 40 is also provided with means 42 for interconnecting the circuitry to a direct current power supply (not shown).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Zhang reference and use a PCB on the LED, since it would yield the expected result of providing power as evidenced by the Mason reference. 
With respect to claims 6-10, the Zang reference further discloses in the figures 1-3 the closed portion is formed by a closed 5end 441 of the light-permeable quartz outer tube 41, which is adjacent to the second end shown in figure 3.  The shell 431 further comprises a connecting member sandwiched between the second fixer and the light-permeable quartz outer tube and surrounding the UV lighting module, the closed end is inserted into the connecting member, and the connecting member is made of a UV-resistant material.  multiple locking seat 443, the locating seat 44 formed on the edge of the positioning sleeve 444, a plurality of the locking seat 443 clamped in the opening of the first transparent tube 1, the nozzle seal of the second transparent tube 2 inserted in the locating sleeve 444. the first transparent tube 1 and the second transparent tube 2 is clamped in the positioning seat 44 and the three-way tube 5 between the UV LED lamp assembly 3 is located on the one side of the transparent plate 442, two of the locking seat 443 are formed for separating pipe is connected with the turning flow passage 40 and the first transparent tube 1. The locating seat 44 the other end face is provided with a connection sleeve 445, the connection sleeve 445 around are set with sealing ring 446 in the periphery of the through hole 441, the connection sleeve 445. The transparent plate 442 and the mounting bracket 447, the seal ring 446 surrounds the periphery of the through hole 441, the connection sleeve 445 of the outer surface is set with screw thread, the joint sleeve 445 screwed connection with a nut 448, the nut 448 against the mounting bracket 447. 10
With respect to claim 10, the mason in view of Zhang references do not expressly disclose the UV lighting module further comprises a reflecting cup surrounding the UV light and sandwiched between the closed portion and the circuit board.
However, the Zhang reference discloses that aluminum reflective coatings (Claims) may be used to create more effective sterilization.  Therefore, on of ordinary skill in the art would recognize that increasing the reflecting in the holder of the LED would create an increase in treatment delivered to the treatment medium due to increased reflected rays reaching the treatment medium. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Zhang in view of Mason references and use a reflecting cup surrounding the UV light and sandwiched between the closed portion and the circuit board, since it would yield the expected result of providing increased treatment the treatment medium. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774